DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 06/07/2022 has been entered:
Claim 1 – 6, 9 – 18 and 23 – 26 remain pending in the application;
Claim 1 – 4, 10 – 15, 17 and 24 – 26 are amended.

Applicant’s amendments overcome each and every specification 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 04/18/2022. The corresponding 112 (b) claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 6, 9 – 18 and 23 – 26 under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 12, applicant amended the claim to include limitations “a first imaging sensor configured to obtain an on-edge view of a primary plane of the heart valve annulus and to be aligned based on the on-edge view such that an imaging plane of the first imaging sensor is perpendicular to the primary plane of the heart valve annulus”, and submitted on p.6 – 7 that “neither Bracken, Wallace nor K-R teaches or suggests these features”; “while K-R describes how to register the images from two imaging devices relative to one another, it does not describe how those images are oriented relative to any anatomical structures, including a heart valve annulus.” Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, Bracken does teach an x-ray system as the first imaging sensor, and a TEE imaging system as the second imaging sensor (see Bracken; [0028]). In addition, Bracken in [0028] also teaches the TEE imaging sensor is acquiring “en face” view of heart valve. By definition in the art, “en face” view means a TEE probe is positioned along the longitudinal axis of the heart valve annulus and the probe head is facing the heart valve, which is consistent with the disclosure in Fig.1 of the specification of present application and the step 222 in Fig.2.
Second, Klingenbeck-Regan in Fig.2 also teaches the x-ray C-arm system 1 as the first image sensor, and the ultrasound imager 4 as the second image sensor (see Klingenbeck-Regan; [0018]). In addition, the beam 10 of the x-ray imaging system is positioned perpendicular to the ultrasound imager plane (see Klingenbeck-Regan; Fig.2, [0018]). Considering the teaching of en face view of heart valve as taught by Bracken, the ultrasound emitter 4 in Klingenbeck-Regan is facing the heart valve when combined two references together. And the x-ray image view 10 in Klingenbeck-Regan will be the on-edge view of the heart valve plane, which is also consistent with the disclosure in Fig.1 of the specification of present application and step 221 in Fig.2.
Thus, Bracken and Klingenbeck-Regan together teaches the relative position of two imaging sensors and the heart valve. Applicant’s arguments regarding the rejection of independent claim 1 and 12 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.7 – 9 rely on supposed deficiencies with the rejection of parent claim 1 and 12. Applicant’s arguments not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.6 – 9 have been fully considered, but they not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 6, 11 – 14, 16, 18, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2019/0021699 A1; priority date on 01/15/2016) (hereinafter "Bracken") in view of Wallace et al. (US 2006/0293643 A1; published on 12/28/2006) (hereinafter "Wallace") and Klingenbeck-Regn (US 2009/0185657 A1; published on 07/23/2009).

Regarding claim 1, Bracken teaches a system ("… a system 100 …" [0025]; see Fig.1) for delivering a medical device to a heart valve annulus ("The medical device 102 may be guided and controlled using a robot 144." [0025]; "… be sent to the robot 144 to orient and position the TEE probe 102 for imaging 138 such that a clear ‘en-face’ view of the mitral valve ..." [0029]) comprising:
a first imaging sensor ("… the imaging system 136 includes an x-ray system and …" [0028]);
a second imaging sensor ("… the imaging system 138 includes a TEE imaging system." [0028]) configured to be aligned such that a view of the second imaging sensor is along a longitudinal axis of the heart valve annulus ("The view may be a standard or commonly used view, {e.g., ‘en face’ view of the mitral or aortic valve … long-axis view … etc.}." [0028]; by definition, an 'en face' view means the TEE prove is along the longitudinal axis);
a control system ("The robot 144 is controlled by a robot guidance/control device 156." [0025]) configured to:
adjust the delivery system to set an angle of the delivery system using images from the first imaging sensor ("The medical device 102 may be guided and controlled using a robot 144." [0025]; "… an interventional catheter can be detected and annotated in an x-ray image and that information can be used to automatically steer the TEE probe head 102 …" [0036]); or
adjust the delivery system to center the delivery system in the heart valve annulus using images from the second imaging sensor ("... a color coded system may be generated on the fused x-ray/TEE image {or just the TEE image} to show how much the current TEE view deviates from the desired chosen view, {in terms of orientation, position, angle, etc.}. This can assist whether the TEE probe position is manually or automatically adjusted." [0032]; "An example of this could be steering to a color Doppler TEE view that shows a paravalvular leak in detail in an en face or long axis orientation, around a previously implanted prosthetic aortic valve." [0034]).
Although Bracken does not explicitly teach the delivery arm configured to hold the medical device delivery system, Bracken teaches a robot configured to hold a medical device delivery system ("The medical device 102 may be guided and controlled using a robot 144." [0025]), and arm is inherent component in robotic system.
In addition, in the same field of endeavor, Wallace teaches a delivery arm configured to hold a medical device delivery system ("… to which a instrument driver 16 and instrument 18 are coupled ..." [0159]; "The support assembly 26 comprises a series of rigid links 36 ..." [0162]; see Fig.3); and
a control system ("… allow motion of the links 36 when energized by a control system …" [0162]) configured to:
adjust the delivery arm to set an angle of the delivery system perpendicular to the specific plane ("In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).
Bracken in view of Wallace fails to explicitly teach the first imaging sensor configured to obtain an on-edge view of a primary plane of the heart valve annulus and to be aligned based on the on-edge view such that an imaging plane of the first imaging sensor is perpendicular to the primary plane of the heart valve annulus.
However, in the same field of endeavor, Klingenbeck-Regn teaches a first imaging sensor ("… and the center point of the detector 6 of the x-ray C-arm system 1 …" [0018]) configured to obtain an on-edge view of a primary plane of the heart valve annulus and to be aligned based on the on-edge view such that an imaging plane of the first imaging sensor is perpendicular to the primary plane of the heart valve annulus ("This line 10 thus represents the central beam for an x-ray projection perpendicular to the fan plane 9." [0018]; see Fig.2, considering the teaching in Bracken that the ultrasound beam is 'en face' of the valve, here the x-ray beam line 10 is perpendicular to the ultrasound beam 8 which results that the x-ray beam line is on-edge view of the primary plane of the heart valve); and a second imaging sensor ("The position and alignment of the ultrasound emitter 4…" [0018]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the position of x-ray system as taught by Bracken with perpendicular relationship between x-ray line and ultrasound beam as taught by Klingenbeck-Regan. By arbitrarily setting the relative recording directions, "a geometric assignment of the image data to one another is always possible" (see Klingenbeck-Regan; [0018]).

Regarding claim 2, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 1, and Bracken further teaches wherein the control system is further configured to adjust the delivery system to insert the delivery system along the longitudinal axis ("... a color coded system may be generated on the fused x-ray/TEE image {or just the TEE image} to show how much the current TEE view deviates from the desired chosen view, {in terms of orientation, position, angle, etc.}. This can assist whether the TEE probe position is manually or automatically adjusted." [0032]; "An example of this could be steering to a color Doppler TEE view that shows a paravalvular leak in detail in an en face or long axis orientation, around a previously implanted prosthetic aortic valve." [0034]) prior to deploying the medical device ("These images 152 can then be used to align and position a mitral clip optimally between the mitral valve commissures before deploying the clip in a mitral clipping procedure." [0029]).
In addition, Wallace further teaches the adjustment of medical device is through the adjustment of the delivery arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).

Regarding claim 3, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 2, and Bracken further teaches wherein the control system is configured to adjust the delivery system to insert the delivery system along the longitudinal axis using images from the first imaging sensor ("In one example, a color coded system may be generated on the fused x-ray/TEE image {or just the TEE image} to show how much the current TEE view deviates from the desired chosen view, {in terms of orientation, position, angle, etc.}. This can assist whether the TEE probe position is manually or automatically adjusted." [0032]).
In addition, Wallace further teaches the adjustment of medical device is through the adjustment of the delivery arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).

Regarding claim 4, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 1, and Bracken further teaches wherein the control system is configured to do both steps of adjusting the delivery system to set an angle of the delivery system using images from the first imaging sensor ("The medical device 102 may be guided and controlled using a robot 144." [0025]; "… an interventional catheter can be detected and annotated in an x-ray image and that information can be used to automatically steer the TEE probe head 102 …" [0036]) and adjusting the delivery system to center the delivery system in the heart valve annulus using images from the second imaging sensor ("... a color coded system may be generated on the fused x-ray/TEE image {or just the TEE image} to show how much the current TEE view deviates from the desired chosen view, {in terms of orientation, position, angle, etc.}. This can assist whether the TEE probe position is manually or automatically adjusted." [0032]; "An example of this could be steering to a color Doppler TEE view that shows a paravalvular leak in detail in an en face or long axis orientation, around a previously implanted prosthetic aortic valve." [0034]).
In addition, Wallace further teaches the adjustment of medical device is through the adjustment of the delivery arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).
In addition, Klingenbeck-Regn further teaches adjusting the delivery arm to set an angle of the delivery system perpendicular to the primary plane ("This line 10 thus represents the central beam for an x-ray projection perpendicular to the fan plane 9." [0018]; see Fig.2, considering the teaching in Bracken that the ultrasound beam is 'en face' of the valve, here the x-ray beam line 10 is perpendicular to the ultrasound beam 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the position of x-ray system as taught by Bracken with perpendicular relationship between x-ray line and ultrasound beam as taught by Klingenbeck-Regan. By arbitrarily setting the relative recording directions, "a geometric assignment of the image data to one another is always possible" (see Klingenbeck-Regan; [0018]).

Regarding claim 5, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 1, and Bracken further teaches wherein the first imaging sensor is an x-ray sensor ("… the imaging system 136 includes an x-ray system and …" [0028]).

Regarding claim 6, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 1, and Bracken further teaches wherein the second imaging sensor is an ultrasound sensor ("… the imaging system 138 includes a TEE imaging system." [0028]).

Regarding claim 11, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 1, and Bracken further teaches wherein the control system is further configured to allow the robot system to travel along a virtual rail when manually acted upon by a user ("... the system 300 can accept geometric data from the annotations in the image views and combine the annotations with its own position and orientation data to compute instructions, e.g., how to actuate the probe 302 until a desired view is obtained. The geometric data can be sent to the system 300 from the workstation 112 {FIG. 1} in a continuous feedback loop such that the view can be maintained if the patient or probe is manually moved." [0039]).
In addition, Wallace further teaches wherein the delivery system is a robotic arm, and the adjustment of medical device is through the adjustment of the robotic arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).

Regarding claim 12, Bracken teaches a method of delivering a medical device to a heart valve annulus ("The medical device 102 may be guided and controlled using a robot 144. [0025]; "… be sent to the robot 144 to orient and position the TEE probe 102 for imaging 138 such that a clear ‘en-face’ view of the mitral valve ..." [0029]) comprising:
aligning a second imaging sensor such that a view of the second imaging sensor is along a longitudinal axis of the heart valve annulus ("The view may be a standard or commonly used view, {e.g., ‘en face’ view of the mitral or aortic valve … long-axis view … etc.}." [0028]; by definition, an 'en face' view means the TEE prove is along the longitudinal axis);
adjusting the delivery system to set an angle of the delivery system using images from the first imaging sensor ("The medical device 102 may be guided and controlled using a robot 144." [0025]; "… an interventional catheter can be detected and annotated in an x-ray image and that information can be used to automatically steer the TEE probe head 102 …" [0036]); or
adjusting the delivery system to center the delivery system in the heart valve annulus using images from the second imaging sensor ("... a color coded system may be generated on the fused x-ray/TEE image {or just the TEE image} to show how much the current TEE view deviates from the desired chosen view, {in terms of orientation, position, angle, etc.}. This can assist whether the TEE probe position is manually or automatically adjusted." [0032]; "An example of this could be steering to a color Doppler TEE view that shows a paravalvular leak in detail in an en face or long axis orientation, around a previously implanted prosthetic aortic valve." [0034]);
deploying the medical device from the delivery system into the heart valve annulus ("These images 152 can then be used to align and position a mitral clip optimally between the mitral valve commissures before deploying the clip in a mitral clipping procedure." [0029]; "This information can then be employed to position and deploy the probe 102 ..." [0031]).
Although Bracken does not explicitly teach the delivery arm configured to hold the medical device delivery system, Bracken teaches a robot configured to hold a medical device delivery system ("The medical device 102 may be guided and controlled using a robot 144." [0025]), and arm is inherent component in robotic system.
In addition, in the same field of endeavor, Wallace teaches attaching a delivery system holding the medical device to a delivery arm ("… to which a instrument driver 16 and instrument 18 are coupled ..." [0159]; "The support assembly 26 comprises a series of rigid links 36 ..." [0162]; see Fig.3); and
adjusting the delivery arm to set an angle of the delivery system perpendicular to the specific plane ("In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).
Bracken in view of Wallace fails to explicitly teach orienting a first imaging sensor to obtain an on-edge image of the heart valve annulus, the on-edge image having a dimension in a direction perpendicular to a primary plane of the heart valve annulus; aligning the first imaging sensor based on the on-edge image such that a view of the first imaging sensor is along the primary plane of the heart valve annulus and the dimension of the on-edge image in the direction perpendicular to the primary plane of the heart valve annulus is a minimum;.
However, in the same field of endeavor, Klingenbeck-Regn teaches orienting a first imaging sensor to obtain an on-edge image of the heart valve annulus, the on-edge image having a dimension in a direction perpendicular to a primary plane of the heart valve annulus ("… and the center point of the detector 6 of the x-ray C-arm system 1 … This line 10 thus represents the central beam for an x-ray projection perpendicular to the fan plane 9." [0018]; see Fig.2, considering the teaching in Bracken that the ultrasound beam is 'en face' of the valve, here the x-ray beam line 10 is perpendicular to the ultrasound beam 8 which results that the x-ray beam line is on-edge view of the primary plane of the heart valve);
aligning the first imaging sensor based on the on-edge image such that a view of the first imaging sensor is along the primary plane of the heart valve annulus and the dimension of the on-edge image in the direction perpendicular to the primary plane of the heart valve annulus is a minimum (“This line 10 thus represents the central beam for an x-ray projection perpendicular to the fan plane 9." [0018]; see Fig.2, considering the teaching in Bracken that the ultrasound beam is 'en face' of the valve, when the x-ray beam line 10 is perpendicular to the ultrasound beam 8 which results that the x-ray image of heart valve is close to a line; this is a predictable result of the given geometrical relation of two imaging systems).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the position of x-ray system as taught by Bracken with perpendicular relationship between x-ray line and ultrasound beam as taught by Klingenbeck-Regan. By arbitrarily setting the relative recording directions, "a geometric assignment of the image data to one another is always possible" (see Klingenbeck-Regan; [0018]).

Regarding claim 13, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 12, and Bracken further teaches adjusting the delivery system to insert the delivery system along the longitudinal axis ("... a color coded system may be generated on the fused x-ray/TEE image {or just the TEE image} to show how much the current TEE view deviates from the desired chosen view, {in terms of orientation, position, angle, etc.}. This can assist whether the TEE probe position is manually or automatically adjusted." [0032]; "An example of this could be steering to a color Doppler TEE view that shows a paravalvular leak in detail in an en face or long axis orientation, around a previously implanted prosthetic aortic valve." [0034]) prior to deploying the medical device ("These images 152 can then be used to align and position a mitral clip optimally between the mitral valve commissures before deploying the clip in a mitral clipping procedure." [0029]).
In addition, Wallace further teaches the adjustment of medical device is through the adjustment of the delivery arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).

Regarding claim 14, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 13, and Bracken further teaches adjusting the delivery system to insert the delivery system along the longitudinal axis uses images from the first imaging sensor ("In one example, a color coded system may be generated on the fused x-ray/TEE image {or just the TEE image} to show how much the current TEE view deviates from the desired chosen view, {in terms of orientation, position, angle, etc.}. This can assist whether the TEE probe position is manually or automatically adjusted." [0032]).
In addition, Wallace further teaches the adjustment of medical device is through the adjustment of the delivery arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).

Regarding claim 16, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 12, and Bracken further teaches wherein the first imaging sensor is an x-ray sensor ("… the imaging system 136 includes an x-ray system and …" [0028]).

Regarding claim 18, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 12, and Bracken further teaches wherein the second imaging sensor is an ultrasound sensor ("… the imaging system 138 includes a TEE imaging system." [0028]).

Regarding claim 23, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 12, and Wallace further teaches wherein the delivery arm is a robotic arm ("The support assembly 26 comprises a series of rigid links 36 coupled by electronically braked joints 34. The joints 34 allow motion of the links 36 when energized by a control system {not shown} …" [0162]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).

Regarding claim 24, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 12, and Bracken further teaches wherein the step of adjusting the delivery system to set an angle of the delivery system is performed automatically by a control system of the robotic arm ("The geometric information from this annotation can be sent as feedback to the robot 144, which can then automatically position the TEE probe 102 such that an optimal TEE view can be generated …" [0030]).
In addition, Wallace further teaches the adjustment of medical device is through the adjustment of the robotic arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).

Regarding claim 26, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 12, and Bracken further teaches wherein a control system of the robotic system is configured to allow the robotic system to travel along a virtual rail when manually acted upon by a user ("... the system 300 can accept geometric data from the annotations in the image views and combine the annotations with its own position and orientation data to compute instructions, e.g., how to actuate the probe 302 until a desired view is obtained. The geometric data can be sent to the system 300 from the workstation 112 {FIG. 1} in a continuous feedback loop such that the view can be maintained if the patient or probe is manually moved." [0039]).
In addition, Wallace further teaches wherein the delivery arm is a robotic arm, and the adjustment of medical device is through the adjustment of the robotic arm ("… allow motion of the links 36 when energized by a control system …" [0162]; "In summary, a support assembly 26, or support structure, is configured to allow for easy repositioning of an instrument driver or other device relative to an operating table …" [0176]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the detailed robotic support assembly for catheter insertion as taught by Wallace. Doing so would make it possible to "allow for easy repositioning of an instrument driver or other device relative to an operating table" (Wallace; [0176]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bracken in view of Wallace and Klingenbeck-Regn, as applied in claim 1, and further in view of Sutherland et al. (US 2008/0161830 A1; published on 07/03/2008) (hereinafter "Sutherland").

Regarding claim 9, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 1, except wherein the delivery arm includes at least six degrees of freedom.
However, in the same field of endeavor, Sutherland teaches wherein the delivery arm includes at least six degrees of freedom ("… each of the surgical arms has eight DOF." [0041]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot as taught by Bracken with the robotic arm for instrument as taught by Sutherland. By providing robotic arms with multiple DOFs, it is possible for "precise tool positioning" (see Sutherland; [0041]).


Claim 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken in view of Wallace and Klingenbeck-Regn, as applied in claim 1 and 24 respectively, and further in view of Tanner et al. (US 2015/0142013 A1; published on 05/21/2015) (hereinafter "Tanner") and Byrd (US 2009/0264759 A1; published on 10/22/2009).

Regarding claim 10, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 1, except wherein the control system is further configured to create a computed pivot point for the delivery system at a center of the heart valve annulus.
However, in the same field of endeavor, Tanner teaches wherein the control system is further configured to create a computed pivot point for the delivery system at specific anatomical structure ("The operator enters a command to designate a desired tip position for the device… Next, one or more inverse kinematic algorithms compute a desired catheter configuration in order to achieve the commanded tip position ... The desired catheter configuration is then fed to one or more catheter mechanics algorithm to compute the positioning element displacements necessary to achieve the desired catheter configuration." [0320]' "Depending on factors such as the anatomical boundaries and tissue structures ... the system controller {not shown in FIG. 32} can model the potential relative movement the respective sheath 62 a, guide 61 a, and ICE catheter 112 ..." [0367]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Bracken with the tip position calculation and control as taught by Tanner. By applying image based tip position planning and robot operation, it is possible to "allow the ICE catheter to be driven to a position within the heart with a desired or optimum field of view for scanning" (see Tanner; [0365]).
In addition, Byrd teaches wherein the desired tip position and catheter configuration include pivot point with respect to center of the heart valve annulus ("Once the distal portion of the catheter assembly 10 is in the right atrium 304, the clinician may rotate the steering control mechanism 74 so as to introduce an acute bend in the bendable portion subassembly 48 in order to direct the transducer array assembly 18 through the tricuspid valve 309 and into the right ventricle 302, as shown in FIG. 20." [0085]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Bracken and the model based robot control as taught by Tanner with the heart catheter procedure as taught by Byrd. Doing so would make it possible "to properly place the transducer array assembly 18 into position for imaging the left atrium 310 and bicuspid valve 308" (see Byrd; [0085]).

Regarding claim 25, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 24, except wherein the control system is configured to create a computed pivot point for the delivery system at a center of the heart valve annulus.
However, in the same field of endeavor, Tanner teaches wherein the control system is configured to create a computed pivot point for the delivery system at specific anatomical structure ("The operator enters a command to designate a desired tip position for the device… Next, one or more inverse kinematic algorithms compute a desired catheter configuration in order to achieve the commanded tip position ... The desired catheter configuration is then fed to one or more catheter mechanics algorithm to compute the positioning element displacements necessary to achieve the desired catheter configuration." [0320]' "Depending on factors such as the anatomical boundaries and tissue structures ... the system controller {not shown in FIG. 32} can model the potential relative movement the respective sheath 62 a, guide 61 a, and ICE catheter 112 ..." [0367]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Bracken with the tip position calculation and control as taught by Tanner. By applying image based tip position planning and robot operation, it is possible to "allow the ICE catheter to be driven to a position within the heart with a desired or optimum field of view for scanning" (see Tanner; [0365]).
In addition, Byrd teaches wherein the desired tip position and catheter configuration include pivot point with respect to center of the heart valve annulus ("Once the distal portion of the catheter assembly 10 is in the right atrium 304, the clinician may rotate the steering control mechanism 74 so as to introduce an acute bend in the bendable portion subassembly 48 in order to direct the transducer array assembly 18 through the tricuspid valve 309 and into the right ventricle 302, as shown in FIG. 20." [0085]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Bracken and the model based robot control as taught by Tanner with the heart catheter procedure as taught by Byrd. Doing so would make it possible "to properly place the transducer array assembly 18 into position for imaging the left atrium 310 and bicuspid valve 308" (see Byrd; [0085]).


Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken in view of Wallace and Klingenbeck-Regn, as applied in claim 14 and 16 respectively, and further in view of Fabro (US 2016/0220785 A1; published on 08/04/2016).

Regarding claim 15, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 14, except wherein using images from the first imaging sensor comprises aligning markers on the delivery system with the primary plane.
However, in the same field of endeavor, Fabro teaches wherein using images from the first imaging sensor comprises aligning markers on the delivery system with the primary plane ("… a chord-cutting device may comprise one or more radiopaque markers and/or markings. These markers and/or markings may be used, for example, to help align the device properly within the heart during use." [0311]; "Radiopaque markers or markings may be employed with any of the devices described herein as appropriate ..." [0312]; "Distal portion {2502} of guide catheter {2500} may be advanced into position generally under valve annulus (VA) by any suitable technique ..." [0316]; see Fig.1B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the medical device probe as taught by Bracken with the features to assist in locating and aligning catheter as taught by Fabro. Doing so would make it possible to "indicate that the catheter is accurately positioned at the target site" (see Fabro; [0134]).

Regarding claim 17, Bracken in view of Wallace and Klingenbeck-Regn teaches all claim limitations, as applied in claim 16, Bracken further teaches wherein the heart valve annulus is the mitral valve annulus ("The view may be a standard or commonly used view, {e.g., ‘en face’ view of the mitral or aortic valve … long-axis view … etc.}." [0028]).
Bracken in view of Wallace and Klingenbeck-Regn fails to explicitly teach inserting a coronary vein wire and injecting contrast dye to identify the primary plane of the mitral valve annulus in images from the x-ray sensor.
However, in the same field of endeavor, Fabro teaches inserting a coronary vein wire ("Next, the guidewire {either the same guidewire or a new one} may be inserted into the diagnostic catheter in the long- or short-axis view {234}, and may be advanced around the subannular groove ..." [0134]) and injecting contrast dye to identify the primary plane of the mitral valve annulus in images from the x-ray sensor ("A long-axis view may be obtained, for example, by adjusting the fluoroscope to an edge-on or profile projection of the mitral valve. This view may be verified by such cues as a linear pattern of injected contrast agent, highlighting the valve which lies between the ventricle and the atrium." [0132]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the medical device probe as taught by Bracken with the features to assist in locating and aligning catheter as taught by Fabro. Doing so would make it possible to "indicate that the catheter is accurately positioned at the target site" (see Fabro; [0134]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793